Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The rejection under section 103 is maintained:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11, 16-19 remain rejected under 35 U.S.C. 103 as being unpatentable over Kokatla, et al. J. Org. Chem. 2011, 76, 7842–7848 (Kokatla).

Kokatla teaches reduction of n-oxides via borohydride reagents:

    PNG
    media_image1.png
    552
    1377
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    943
    1169
    media_image2.png
    Greyscale


Those of ordinary skill would reasonably expect that the reaction can be successfully be conducted in a biological sample, given the nature of the disclosed reactions, and moreover, can be applied to compounds such as (pro)fluorophore- or prodrug-containing n-oxides.  
The difference between Kokatla and the claimed inventions is that Kokatla does not teach the invention with particularity so as to amount to anticipation (See M.P.E.P. § Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).).  However, based on the above, Kokatla teaches the elements of the claimed invention with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success.  See M.P.E.P. § 2143).



    PNG
    media_image3.png
    169
    700
    media_image3.png
    Greyscale

First, the claims do not define “biological sample” in a meaningful manner that distinguishes from the reference.
Second, there is no objective evidence on record that the reaction cannot be conducted in a biological sample.
Third, there a reasonable expectation that the reaction can, in fact, be successfully conducted in a biological sample since the disclosed reaction medium I the reference is aqueous.  
Fourth, the claims do not recite that the reaction can be conducted without substantially adversely affecting the biological sample, e.g., without substantial toxicity toward living cells or adversely affecting biological components such as proteins.  Nonetheless, such limitation is merely a new observation of a known process, which does not make the process again patentable, see In re Woodruff "discovering and claiming a new benefit of an old process cannot render the process again patentable." 919 F. 2d 1575, 1578 (Fed. Cir. 1990).
The rejection is maintained.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642